Citation Nr: 0306773	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  96-42 101	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from March 1972 to August 
1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1996 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied an increased rating for service-
connected chronic obstructive pulmonary disease (COPD) with 
asthmatic bronchitis and for residuals of a right ankle 
fracture.  The rating decision also denied entitlement to 
TDIU.  The veteran perfected his appeal as to the issue of 
entitlement to TDIU.  

In an August 2002 rating decision, service connection was 
granted for right fourth finger chip fracture, service 
connection was denied for chest pains, and the RO determined 
that new and material evidence had not been submitted to 
reopen the claim of service connection for degenerative joint 
disease of the cervical spine.  In a VA Form 21-4138, 
received in August 2002, the veteran requested that he be 
afforded a local hearing in support of his claims for the 
issues addressed in the August 2002 rating decision.  He also 
reported that he would present evidence.  The veteran was not 
afforded a hearing and the outcome of the hearing and the 
evidence he plans to present could have an outcome on the 
issue on appeal.

The case has been transferred to the Cleveland, Ohio RO.  


REMAND

The Board notes that the most recent supplemental statement 
of the case addressed the issue of an increased rating for 
residuals of right ankle fracture, however, that issue is not 
on appeal.  

The only issue perfected on appeal is entitlement to TDIU.  
However, the outcome of the veteran's request for a hearing 
may impact the TDIU issue.  In addition, the Board notes that 
while the VA has sent the veteran letters regarding VA's duty 
to assist and informed the veteran with regard to other 
issues, the veteran has not been provided information 
regarding the Veterans Claims Assistance Act of 2000 (VCAA) 
with regard to the TDIU issue.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be afforded a 
hearing per his September 1992 request.

2.  The veteran is informed that if there 
is evidence supporting any issue on 
appeal, he must submit that evidence to 
the RO. 

4.  The veteran should be provided the 
directives of VCAA with regard as to all 
issues on appeal to specifically include 
entitlement to TDIU.  All action 
warranted in regard to VCAA should be 
undertaken by the RO.  A VCAA letter must 
be mailed.

5.  If upon completion of the 
aforementioned actions, the claim remains 
denied, the case should be returned after 
compliance with requisite appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West. 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


